                            Case 20-14109-AJC               Doc 10        Filed 04/03/20         Page 1 of 4
                                               United States Bankruptcy Court
                                               Southern District of Florida
In re:                                                                                                     Case No. 20-14109-AJC
Rafael Martinez                                                                                            Chapter 7
Maria A Diaz Mantilla
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 113C-1                  User: valenciay                    Page 1 of 2                          Date Rcvd: Apr 01, 2020
                                      Form ID: 309A                      Total Noticed: 15


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 03, 2020.
db/jdb          Rafael Martinez,    Maria A Diaz Mantilla,   3520 NW 79th Street,    Lot C302,
                 Miami, FL 33147-4559
95645645       +Midland Fund,    Attn: Bankruptcy,   350 Camino De La Reine Ste 100,    San Diego, CA 92108-3007
95645646       +Midland Fund,    Attn: Bankruptcy,   350 Camino de la Reina,   Suite 100,
                 San Diego, CA 92108-3007

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: court@bankruptcyclinic.com Apr 02 2020 06:38:14         Robert Sanchez, Esq,
                 355 W 49 St.,    Hialeah, FL 33012
tr             +EDI: FRAANGUEIRA Apr 02 2020 09:18:00       Robert A Angueira,     16 SW 1st Avenue,
                 Miami, FL 33130-1606
smg             EDI: FLDEPREV.COM Apr 02 2020 09:08:00       Florida Department of Revenue,     POB 6668,
                 Tallahassee, FL 32314-6668
ust            +E-mail/Text: USTPRegion21.MM.ECF@usdoj.gov Apr 02 2020 06:46:09         Office of the US Trustee,
                 51 S.W. 1st Ave.,    Suite 1204,    Miami, FL 33130-1614
95645635       +EDI: BANKAMER.COM Apr 02 2020 09:08:00       Bank of America,     4909 Savarese Circle,
                 Fl1-908-01-50,    Tampa, FL 33634-2413
95645638       +E-mail/Text: bankruptcy@cavps.com Apr 02 2020 06:47:08         Cavalry Portfolio Services,
                 500 Summit Lake,    Suite 400,    Valhalla, NY 10595-2322
95645639       +EDI: CITICORP.COM Apr 02 2020 09:08:00       Citibank/Exxon Mobile,     Attn: Bankruptcy,
                 Po Box 790034,    St Louis, MO 63179-0034
95645640       +EDI: CITICORP.COM Apr 02 2020 09:08:00       Citibank/The Home Depot,
                 Citicorp Credit Srvs/Centralized Bk dept,      Po Box 790034,    St Louis, MO 63179-0034
95645641       +E-mail/PDF: creditonebknotifications@resurgent.com Apr 02 2020 06:53:10         Credit One Bank,
                 Attn: Bankruptcy Department,     Po Box 98873,    Las Vegas, NV 89193-8873
95645644       +EDI: TSYS2.COM Apr 02 2020 09:08:00       Deptartment Store National Bank/Macy’s,
                 Attn: Bankruptcy,    9111 Duke Boulevard,    Mason, OH 45040-8999
95645648       +EDI: AGFINANCE.COM Apr 02 2020 09:08:00       OneMain Financial,     Attn: Bankruptcy,
                 Po Box 3251,   Evansville, IN 47731-3251
95645651       +EDI: RMSC.COM Apr 02 2020 09:08:00       Synchrony Bank/ JC Penneys,     Attn: Bankruptcy,
                 Po B 965064,   Orkando, FL 32896-5064
                                                                                                TOTAL: 12

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
95645636*        +Bank of America,    4909 Savarese Circle,   Fl1-908-01-50,   Tampa, FL 33634-2413
95645637*        +Bank of America,    4909 Savarese Circle,   Fl1-908-01-50,   Tampa, FL 33634-2413
95645642*        +Credit One Bank,    Attn: Bankruptcy Department,   Po Box 98873,   Las Vegas, NV 89193-8873
95645643*        +Credit One Bank,    Attn: Bankruptcy Department,   Po Box 98873,   Las Vegas, NV 89193-8873
95645647*        +Midland Fund,    Attn: Bankruptcy,   350 Camino de la Reina,   Suite 100,
                   San Diego, CA 92108-3007
95645649*        +OneMain Financial,    Attn: Bankruptcy,   Po Box 3251,   Evansville, IN 47731-3251
95645650*        +OneMain Financial,    Attn: Bankruptcy,   Po Box 3251,   Evansville, IN 47731-3251
                                                                                               TOTALS: 0, * 7, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 03, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 31, 2020 at the address(es) listed below:
              Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov
              Robert Sanchez, Esq    on behalf of Joint Debtor Maria A Diaz Mantilla court@bankruptcyclinic.com,
               r51375@notify.bestcase.com
              Robert Sanchez, Esq    on behalf of Debtor Rafael Martinez court@bankruptcyclinic.com,
               r51375@notify.bestcase.com
                       Case 20-14109-AJC        Doc 10    Filed 04/03/20      Page 2 of 4



District/off: 113C-1          User: valenciay             Page 2 of 2                  Date Rcvd: Apr 01, 2020
                              Form ID: 309A               Total Noticed: 15


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Robert A Angueira   trustee@rabankruptcy.com,
               fl79@ecfcbis.com;raa@trustesolutions.net;tassistant@rabankruptcy.com;richard@rabankruptcy.com;lil
               lian@rabankruptcy.com
                                                                                            TOTAL: 4
                           Case 20-14109-AJC                  Doc 10      Filed 04/03/20           Page 3 of 4

Information to identify the case:
Debtor 1              Rafael Martinez                                                  Social Security number or ITIN       xxx−xx−6005
                      First Name   Middle Name   Last Name                             EIN _ _−_ _ _ _ _ _ _
Debtor 2              Maria A Diaz Mantilla                                            Social Security number or ITIN       xxx−xx−3704
(Spouse, if filing)
                      First Name   Middle Name   Last Name                             EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Southern District of Florida
                                                                                       Date case filed for chapter 7 3/31/20
Case number:          20−14109−AJC

Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. This notice has important
information about the case for creditors, debtors, and trustees, including information about the meeting of creditors
and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay. The debtors are seeking a discharge. Creditors who assert that
the debtors are not entitled to a discharge of any debts or who want to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadlines specified in this notice. (See box 9)

You may want to consult an attorney to protect your rights. The bankruptcy clerk's office staff cannot give legal advice.
To help creditors correctly identify debtors, debtors must submit full Social Security or Individual Taxpayer
Identification Numbers, which may appear on a version of this notice. However, the full numbers must not appear on
any document filed with the court. Do not file this notice with any proof of claim or other filing in the case. Do not
include more than the last four digits of a Social Security or Individual Taxpayer Identification Number in any
document, including attachments, that you file with the court.

WARNING TO DEBTOR: WITHOUT FURTHER NOTICE OR HEARING THE COURT MAY DISMISS YOUR CASE FOR FAILURE TO TIMELY PAY
FILING FEE INSTALLMENTS, FAILURE TO APPEAR AT THE MEETING OF CREDITORS OR FAILURE TO TIMELY FILE REQUIRED SCHEDULES,
STATEMENTS OR LISTS, AND FOR FAILURE TO FILE PRE−BANKRUPTCY CERTIFICATION OF CREDIT COUNSELING OR FILE WAGE
DOCUMENTATION.

                                          About Debtor 1:                                    About Debtor 2:
1. Debtor's Full Name                     Rafael Martinez                                    Maria A Diaz Mantilla
2. All Other Names Used                                                                      aka Maria Antonia Diaz Mantilla, aka
   in the Last 8 Years                                                                       Maria Diaz Mantilla, aka Maria
                                                                                             Antonia Diaz, aka Maria A Diaz, aka
                                                                                             Maria Diaz
3. Address                                3520 NW 79th Street                                3520 NW 79th Street
                                          Lot C302                                           Lot C302
                                          Miami, FL 33147−4559                               Miami, FL 33147−4559
4. Debtor's Attorney                      Robert Sanchez Esq                                 Contact Phone 305.687.8008
     (or Pro Se Debtor)                   355 W 49 St.
     Name and Address                     Hialeah, FL 33012

5. Bankruptcy Trustee                     Robert A Angueira                                  Contact Phone 305−263−3328
   Name and Address                       16 SW 1st Avenue
                                          Miami, FL 33130
6.     Bankruptcy Clerk's Divisional US Bankruptcy Court                                              Hours open 8:30 a.m. − 4:00 p.m.
       Office Where Assigned Judge 301 North Miami Avenue, Room 150                                   Contact Phone (305) 714−1800
       is Chambered                  Miami, FL 33128
     Documents filed conventionally in paper may be filed at any bankruptcy clerk's              Note: Pursuant to Administrative Order
     office location. Documents may be viewed in electronic format via CM/ECF at any             2020−07, until further notice the clerk's
     clerk's office public terminal (at no charge for viewing) or via PACER on the               office is CLOSED to the public for
     internet accessible at www.pacer.gov (charges will apply). Case filing and                  in−person filings.
     unexpired deadline dates can be obtained by calling the Voice Case Information
     System toll−free at (866) 222−8029. As mandated by the Department of
     Homeland Security, ALL visitors (except minors accompanied by an adult) to any              Clerk of Court: Joseph Falzone
     federal building or courthouse, must present a current, valid, government issued            Dated: 4/1/20
     photo identification (e.g. drivers' license, state identification card, passport, or
     immigration card.)
                                                                                                                                         page
Local Form 309A USBC SDFL (Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case − No Proof of Claim Deadline (03/30/2020)
                                                                                                                                            1
                              Case 20-14109-AJC                        Doc 10           Filed 04/03/20                   Page 4 of 4
Debtor Rafael Martinez and Maria A Diaz Mantilla                                                                                 Case number 20−14109−AJC

7.      ** MEETING OF CREDITORS **                      April 29, 2020 at 11:30 AM                                           *MEETING WILL BE HELD BY
                                                                                                                                   TELEPHONE*
     Debtors must attend the meeting to be              The meeting may be continued or adjourned to
     questioned under oath. In a joint case, both       a later date. If so, the date will be on the court                Trustee: Robert A Angueira
     spouses must be present with required original
     government−issued photo identification and         docket.                                                           Call in number: 866−660−4792
     proof of social security number (or if                                                                               Passcode: 5234094
     applicable, Tax ID). Creditors may attend, but
     are not required to do so.


8. Presumption of Abuse                                 The presumption of abuse does not arise.

     If the presumption of abuse arises, you may
     have the right to file a motion to dismiss the
     case under 11 U.S.C. § 707(b). Debtors may
     rebut the presumption by showing special
     circumstances.


9. Deadlines                                            File by the deadline to object to discharge or Filing Deadline: 6/29/20
                                                        to challenge whether certain debts are
     The bankruptcy clerk's office must receive         dischargeable:
     these documents and any required filing fee by
     the following deadlines. Writing a letter to the
     court or judge is not sufficient.                You must file a complaint:
                                                        if you assert that the debtor is not entitled to
                                                        receive a discharge of any debts under any of the
     A discharge of debtor will not be issued until     subdivisions of 11 U.S.C. § 727(a)(2) through (7),
     the Official Bankruptcy Form "Certification        or
     About a Financial Management Course" is filed
     by the debtor (unless the course provider filed    if you want to have a debt excepted from discharge
     a certificate of completion of the financial       under 11 U.S.C § 523(a)(2), (4) or (6).
     management course on behalf of the debtor).
                                                        You must file a motion if you assert that
                                                          the discharge should be denied under § 727(a)(8)
                                                          or (9).


                                                        Deadline to object to exemptions:                                 Filing Deadline: 30 days after the
                                                        The law permits debtors to keep certain property as               conclusion of the meeting of creditors, or
                                                        exempt. Fully exempt property will not be sold and                within 30 days of any amendment to the list
                                                        distributed to creditors. Debtors must file a list of property    of supplemental schedules, unless as
                                                        claimed as exempt. If you believe that the law does not           otherwise provided under Bankruptcy Rule
                                                        authorize an exemption that the debtors claim, you may            1019(2)(B) and Local Rule 4003−1(B) for
                                                        file an objection. The bankruptcy clerk's office must             converted cases.
                                                        receive the objection by the deadline to object to
                                                        exemptions.


10. Abandonment of Property by                        Pursuant to Local Rule 6007−1(A), the trustee will abandon at the meeting of creditors
    Trustee, Deadline to Object to                    all property that the trustee has determined is of no value to the estate and file a report
    Trustee's Report                                  within two business days. Objections to the report must be filed within 14 days of the
                                                      meeting.

11. Proof of Claim                                    No property appears to be available to pay creditors. Therefore, please do not file a
                                                      proof of claim now. If it later appears that assets are available to pay creditors, the clerk
                                                      will send you another notice telling you that you may file a proof of claim and stating the
                                                      deadline. If this case is converted from chapter 13, under Local Rules 1019−1(E) and
                                                      3002−1(A) it has been designated as a no asset case at this time.

12. Creditors with a Foreign                          Consult an attorney familiar with United States bankruptcy law if you have any
    Address                                           questions about your rights in this case.

13. Option to Receive Notices                         1) EBN program open to all parties. Register at the BNC website
    Served by the Clerk by Email                      bankruptcynotices.uscourts.gov, OR 2) DeBN program open to debtors only. Register
    Instead of by U.S. Mail                           by filing with the Clerk of Court, Local Form "Debtor's Request to Receive Electronically
                                                      Under DeBN Program". There is no charge for either option. See also Local Rule
                                                      9036−1(B) and (C).

14. Translating Services                              Language interpretation of the meeting of creditors will be provided to the debtor at no
                                                      cost, upon request to the trustee, through a telephone interpreter service. Persons with
                                                      communications disabilities should contact the U.S. Trustee's office to arrange for
                                                      translating services at the meeting of creditors.
Local Form 309A USBC SDFL (Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case − No Proof of Claim Deadline                                     page 2
